PER CURIAM.
Appellant seeks review of an order denying, as facially insufficient, a motion requesting postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 which presented some 20 issues. We conclude that appellant’s claim (his issue ten) that trial counsel was ineffective because he failed to call specific witnesses who would have refuted a portion of the state’s ease, thereby establishing a viable defense, was facially sufficient. See, e.g., Highsmith v. State, 617 So.2d 825 (Fla. 1st DCA 1993). Accordingly, as to that claim only, we reverse and remand for further proceedings. We affirm the trial court’s order as to all of the other claims.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and DAVIS, JJ., concur.